l'lj t’:° f> ,hÍ

P ie K‘‘d°d i]>r.< Le who holds goods as a pledge, cnnnoi. be heb1 ~s *kc truth ce cf i ion veho pledged the goo'V Too ¡.¡lotee c-noet, thereine. be charged in this case, on account cf ihe goods he holds in his hands.
It is also settled, as a general rule, that one of Ino joint debtors cannot be charged as a irrs.ec, unless the other debtor is joined with him ir the proco.'S. And v. e see no reason, why the general role should not gave n the decision of this case. Foi, t.ePvhVi-aiuing the agreement betwen the trustee and .Soar Hunt, that d.-' trustee should pay the rent to Celeb Hunt, *hc reel f-::il remained their joint debt. It does not appeal ⅛ >1 OrlP1 ever agreed to take ihe trustee as Lis pole cVl/.c'- rum discharge Joab, or that he has any lemedy ío’* il e rent against the trustee alone. The tru&íoe ij not diaree.. Ijle, then, on account of the rent.
Tn’H ( (hud av't </